DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach a surgical stapler as claimed in independent Claims 21 and 28 (similar language), particularly comprising a firing rod/I-beam (see discussion of “firing member/element” under 35 USC 112f in the 11/04/2019 Office Action) configured to cut and staple patient tissue during a staple firing stroke, the firing rod/I-beam being driven by an electric motor at different speeds and subjected to different forces during said firing stroke, and a display configured to display said different speeds AND different forces as a graphical representation during the firing stroke.
For illustration purposes, Figs. 78 – 83 of the examined disclosure show a display configured to simultaneously (“one or more different categories of feedback data”) display varying (i.e. “different”) firing speeds AND firing forces (designated as layers 5042 and 4048, respectively) during the firing stroke. This is different than displays taught by the prior art of record (as persuasively argued by the Applicant , e.g. page 8 lines 5-9 and 21-26). 
Since the prior art (e.g. McCuen ‘119) teaches staplers lacking said features, the prior art does not anticipate the claimed subject matter. Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 22-27 and 29-34  are allowable as depending from independent Claims 21 and 28, which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731